 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOHN MEGGS,                                         Case No.: 19-CV-1709 W (MDD)
12                                      Plaintiff,
                                                         ORDER GRANTING JOINT
13   v.                                                  MOTION TO DISMISS WITH
                                                         PREJUDICE [DOC. 14]
14   543 HOTEL CIRCLE SOUTH, LLC,
15
                                      Defendant.
16
17         Pending before the Court is a joint motion to dismiss this case with prejudice.
18   Good cause appearing, the Court GRANTS the joint motion [Doc. 14] and ORDERS the
19   case DISMISSED WITH PREJUDICE.
20         Pursuant to the parties’ consent in the joint motion, United States Magistrate Judge
21   Mitchell D. Dembin shall retain jurisdiction for a period of 1 year over all disputes

22   arising out of the settlement agreement, including interpretation and enforcement of the
     settlement agreement.
23
           IT IS SO ORDERED.
24
     Dated: April 6, 2020
25
26
27
28

                                                     1
                                                                                19-CV-1709 W (MDD)
